           Case 5:20-cv-00223-D Document 29 Filed 01/15/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

NAKIA JOHNSON,                                   )
                                                 )
                            Plaintiff,           )
                                                 )
v.                                               )      Case No. CIV-20-223-D
                                                 )
AMAZON.COM, INC., and                            )
EBAY, INC.,                                      )
                                                 )
                            Defendants.          )

                                          ORDER

       Before the Court is a Motion to Dismiss Plaintiff’s First Amended Complaint [Doc.

No. 26] filed by Defendant Amazon.Com, Inc. (“Amazon”). Plaintiff has responded in

opposition [Doc. No. 27], and Amazon filed a reply [Doc. No. 28]. The matter is fully

briefed and at issue.

                                     BACKGROUND

       Plaintiff filed this copyright infringement action, alleging that Amazon “infringed,

both directly, contributorily, and vicariously” by reproducing Plaintiff’s copyrighted work

on clothing and apparel and selling it online. First Am. Compl. [Doc. No. 19 at ¶ 7].

Plaintiff seeks an injunction for copyright infringement, statutory damages for willful

infringement, and costs and attorney’s fees pursuant to 17 U.S.C. § 505. Amazon asserts

that the First Amended Complaint 1 fails to identify with sufficient clarity how Amazon


1
 Attached to Plaintiff’s First Amended Complaint is a purported Certificate of Registration
naming Plaintiff as the author of a registered copyright to a 2-D artwork titled “RUN
OKC,” which is accompanied by photographs showing the copyrighted items; screenshots
of Ebay listings of T-shirts for sale that include the phrase “RUN OKC”; and a screenshot
           Case 5:20-cv-00223-D Document 29 Filed 01/15/21 Page 2 of 7




directly infringed and fails to allege the requisite elements of vicarious or contributory

copyright infringement. Moreover, Amazon asserts that Plaintiff’s allegations of willful

infringement are conclusory.

                               STANDARD OF DECISION

       “To survive a motion to dismiss [under Rule 12(b)(6)], a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. The “plausibility standard” announced

in Twombly and Iqbal is not a “heightened standard” of pleading, but rather a “refined

standard.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012) (citing Kan.

Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011)). Under the “refined

standard,” plausibility refers “to the scope of the allegations in the complaint: if they are

so general that they encompass a wide swath of conduct, much of it innocent, then the

plaintiffs ‘have not nudged their claims across the line from conceivable to plausible.’”

Khalik, 671 F.3d at 1191; see also Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir.

2008) (quoting Twombly, 550 U.S. at 570).


of an Amazon listing of a T-shirt for sale with the phrase “RUN OKC.” In ruling on a
motion to dismiss, the Court may consider documents that the First Amended Complaint
incorporates by reference, documents referred to in the First Amended Complaint that are
central to Plaintiff’s claims and as to which the parties do not dispute authenticity, and
matters of which the Court may take judicial notice. Gee v. Pacheco, 627 F.3d 1178, 1186
(10th Cir. 2010).
                                               2
          Case 5:20-cv-00223-D Document 29 Filed 01/15/21 Page 3 of 7




       Further, the Tenth Circuit has noted that “[t]he nature and specificity of the

allegations required to state a plausible claim will vary based on context.” Khalik, 671

F.3d at 1191 (quoting Kan. Penn Gaming, 656 F.3d at 1215). “Thus, [it has] concluded

the Twombly/Iqbal standard is ‘a middle ground between heightened fact pleading, which

is expressly rejected, and allowing complaints that are no more than labels and conclusions

or a formulaic recitation of the elements of a cause of action, which the Court stated will

not do.’” Id. (quoting Robbins, 519 F.3d at 1247).

       “In other words, Rule 8(a)(2) still lives. There is no indication the Supreme Court

intended a return to the more stringent pre-Rule 8 pleading requirements.” Khalik, 671 F.3d

at 1191. It remains true that “[s]pecific facts are not necessary; the statement need only

‘give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Twombly, 550 U.S. at 555);

see also al-Kidd v. Ashcroft, 580 F.3d 949, 977 (9th Cir. 2009) (“Twombly and Iqbal do

not require that the complaint include all facts necessary to carry the plaintiff’s burden.”).

       Finally, “[w]hile the 12(b)(6) standard does not require that Plaintiff establish a

prima facie case in [its] complaint, the elements of each alleged cause of action help to

determine whether Plaintiff has set forth a plausible claim.” Khalik, 671 F.3d at 1192

(citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 515 (2002)). “[A] well-pleaded

complaint may proceed even if it strikes a savvy judge that actual proof of [the alleged]

facts is improbable, and ‘that a recovery is very remote and unlikely.’” Sanchez v. Hartley,

810 F.3d 750, 756 (10th Cir. 2016) (citing Twombly, 550 U.S. at 556).



                                              3
           Case 5:20-cv-00223-D Document 29 Filed 01/15/21 Page 4 of 7




                                      DISCUSSION

       There are two elements to a copyright infringement claim: “(1) ownership of a valid

copyright, and (2) copying of constituent elements of the work that are original.” Craft

Smith, LLC v. EC Design, LLC, 969 F.3d 1092, 1099 (10th Cir. 2020) (internal quotation

marks and citation omitted). “A Certificate of Registration, if timely obtained, constitutes

prima facie evidence of the validity of the copyright.” Kindergartners Count, Inc. v.

Demoulin, 249 F. Supp. 2d 1214, 1220 (D. Kan. 2003). Here, Plaintiff alleges that he owns

the copyright to “RUN OKC,” provides a registration number, and attaches a purported

Certificate of Registration naming him as the author, bearing the seal of the United States

Copyright Office, and dated August 8, 2013. The Court takes Plaintiff’s well-pleaded

allegations as true.

       Copyright protection extends only to original works. See Feist Publications, Inc. v.

Rural Tel. Serv. Co., 499 U.S. 340, 345 (1991). Thus, to “qualify for copyright protection,

a work must be original to the author,” meaning that the author independently created it,

and the work has “some minimal degree of creativity.” Id.

       With respect to the second element, Plaintiff alleges that Amazon “directly,

contributorily, and vicariously” infringed Plaintiff’s copyrighted work by listing and

selling products online, including clothing, “that replicates [Plaintiff’s] RUN OKC

copyrighted material.” First Am. Compl. [Doc. No. 19 at ¶ 7]. Plaintiff asserts that the

listing in Exhibit 3 to the First Amended Complaint, which allegedly includes a T-shirt

with Plaintiff’s copyrighted RUN OKC 2-D artwork, “was hosted by and for the pecuniary

benefit of Amazon.” Id.

                                             4
           Case 5:20-cv-00223-D Document 29 Filed 01/15/21 Page 5 of 7




       “Complaints [for copyright infringement] simply alleging present ownership by the

plaintiff, registration in compliance with the applicable statute, and infringement by the

defendant, have been held sufficient under the rules.” 5 Charles A. Wright & Arthur R.

Miller, Federal Practice and Procedure § 1237 (3d ed. 1990); see also Kindergartners

Count, Inc. v. Demoulin, 171 F. Supp. 2d 1183, 1189 (D. Kan. 2001); Mid America Title

Co. v. Kirk, 991 F.2d 417, 421 (7th Cir. 1993). Rejecting a reading of Feist that would

“require additional detail at the pleading stage” as to originality, the Seventh Circuit in Mid

America held that originality can rarely be decided on the pleadings. Mid America, 991

F.2d at 422. The court noted that Feist was decided on a summary judgment record, and

that the parties had gone beyond the complaint in challenging originality. Id. This

approach is “consistent with Rule 8(a) and its liberal pleading policy.” Demoulin, 171 F.

Supp. 2d at 1190.

       The Court finds that Plaintiff’s First Amended Complaint states sufficient facts to

provide Amazon with fair notice of the copyright claim and to allow Amazon to draft a

responsive pleading. Any issues as to originality are more suited for consideration at the

summary judgment stage after completion of discovery. See, e.g., Bill G. Perry Fam.

Design, LLC v. New Generation Homes, LLC, No. CIV-17-1357-R, 2019 WL 1338420, at

*2 (W.D. Okla. Mar. 25, 2019) (concluding that originality is a factual question that is

inappropriate for resolution at the motion to dismiss stage); McNeese Photography, L.L.C.

v. Access Midstream Partners, L.P., No. CIV-14-503-HE, 2014 WL 3919575, at *2 (W.D.

Okla. Aug. 11, 2014) (concluding it was “premature to resolve any issues as to originality

based purely on the allegations of the complaint”).

                                              5
           Case 5:20-cv-00223-D Document 29 Filed 01/15/21 Page 6 of 7




       The Court also finds that Plaintiff has sufficiently pled willful copyright

infringement. Whether an infringement is willful is relevant to the damages available to

Plaintiff. See 17 U.S.C. § 504(c)(2) (“In a case where the copyright owner sustains the

burden of proving, and the court finds, that infringement was committed willfully, the court

in its discretion may increase the award of statutory damages . . . .”); Rocking Chair Enters.,

L.L.C. v. Macerich SCG Ltd. P’ship, 407 F. Supp. 2d 1263, 1269 (W.D. Okla. 2005)

(“Enhanced statutory damages are available when plaintiff sustains the burden of proving

that the copyright infringement was committed willfully.”).

       Plaintiff alleges that Amazon “knowingly and willfully infringed . . . both directly,

contributorily, and vicariously” by copying and reproducing the RUN OKC copyrighted

material and by preparing derivative works based on the copyrighted material. First Am.

Compl. [Doc. No. 19 at ¶ 7]. Plaintiff further asserts that Amazon “directly profited from

the unlawful use and sale of Plaintiff’s copyrighted materials.” Id. at ¶ 14. Plaintiff

attaches a listing by Amazon, which includes the alleged copyrighted material. [Doc. No.

19-3]. Although Plaintiff could have alleged willfulness in greater detail, the Court is

satisfied that the factual content in the First Amended Complaint sufficiently states a claim

for willful copyright infringement. See Bill G. Perry Fam. Design, LLC, 2019 WL

1338420, at *3 (finding sufficient an allegation that the defendants intentionally used the

plaintiffs’ works in unauthorized ways).

                                      CONCLUSION

       Based on the foregoing, Amazon’s Motion to Dismiss Plaintiff’s First Amended

Complaint [Doc. No. 26] is DENIED.

                                              6
   Case 5:20-cv-00223-D Document 29 Filed 01/15/21 Page 7 of 7




IT IS SO ORDERED this 15th day of January 2021.




                                 7
